Per Curiam.
A new trial was granted in this cause, as stated in the memorandum attached to the order, exclusively on the ground of error in the charge of the court to the jury. We discover no such error. The instructions of the court fully stated the issues in the case, and the rules of law applicable thereto, and are entirely free from criticism. And, aside from the fact .that there was no exception to the charge in the respect deemed erroneous, the only error we find in the record is the conclusion of the learned trial court that the issues in the case were not properly submitted to the jury.
*513The evidence presented an issue of fact upon the principal question in the case. In limiting the grounds for a new trial to errors in law the trial court in effect approved the verdict, and the evidence is not of a character to justify interference by this court. The claim of accident and surprise was addressed to the discretion of the trial court, and the refusal of a new trial on that ground would not have been error.
A further discussion of the ease would serve no useful purpose. The evidence supports the verdict, there were no errors justifying a new trial, and the order appealed from must be and is reversed.